DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-8 and 13-24 have been allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record neither discloses nor fairly teaches the combination of structural features including but not limited to:
(claim 1) a modular armor system comprising: a ballistics-grade armor panel for providing ballistics protection, the ballistics-grade armor panel having an outer strike face and an inner surface opposite the outer strike face; at least one opening extending through the ballistics-grade armor panel; and a quick-release mechanism for attaching the ballistics-grade armor panel to a structure, the quick-release mechanism comprising, particularly, a female member on, or for being coupled to, the structure and, particularly, having at least a radial opening or depression, particularly, a sleeve for being coupled to the ballistics-grade armor panel and for being received within the female member having a radial opening for being radially aligned with the radial opening or depression of the female member; particularly, a pin having a first section and a second section having a reduced thickness, and for being slideably received in the sleeve, and, particularly, a ball for being urged by the first section into simultaneously both the radial opening or depression of the female member and the radial depression of the sleeve for axially coupling the female member to the sleeve and the ballistics-grade armor panel to the structure; and,
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication should be directed to Bret Hayes at telephone number (571) 272 – 6902, fax number (571) 273-6902, or email address bret.hayes@uspto.gov, which is preferred, especially for requesting interviews, general questions, etc.  Note, however, that return correspondence cannot be made in the event that I, regarding email communications.  The examiner can normally be reached Mondays through Fridays from 5:30 AM to 1:30 PM, Eastern.
The Central FAX Number is 571-273-8300.
If attempts to contact the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers, can be reached at (571) 272 – 6874.

/Bret Hayes/
Primary Examiner, Art Unit 3641
27-Jan-22